Citation Nr: 1510906	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  13-03 595A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether a notice of disagreement with respect to claims for higher disability ratings for service-connected migraine headaches and traumatic brain injury (TBI) residuals was timely filed.  

2.  Entitlement to a total disability evaluation based on individual unemployability as due to service-connected disabilities (TDIU).  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from December 1985 to August 1989, and from March 1991 to June 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2010 rating decision and a March 2012 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Veteran had a hearing with the undersigned in March 2014; a transcript of his testimony is of record.  During the hearing, the Veteran confirmed that he had "fired" his attorney and wanted to proceed without representation.  

The issues of alleged clear and unmistakable error in a September 2010 rating decision with respect to the claims for higher ratings for TBI residuals and migraines, as well as claims for entitlement to higher ratings for TBI residuals and migraines, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  A rating decision of September 2010 awarded service connection for TBI residuals at a noncompensable evaluation and denied a disability rating in excess of 10 percent for migraine headaches.  

2.  The Veteran expressed disagreement with the September 2010 rating action with regard to the headache and TBI issues in November 2011; the notice of disagreement was thus untimely.  



CONCLUSION OF LAW

The criteria for a finding of timely receipt of a notice of disagreement with a September 2010 RO rating decision that awarded service connection for TBI residuals at an initial noncompensable evaluation, and denied a rating in excess of 10 percent for migraine headaches, are not met. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.201 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

For reasons discussed in greater detail below, the appellant in this case has not put forth a timely notice of disagreement with respect to adverse determinations of the RO regarding the issues of entitlement to higher ratings for service-connected migraine headaches and TBI residuals.  As expressed below, the application of the law to the undisputed facts is dispositive of the claim, and there is thus no necessity to discuss VA's duties to notify and assist.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994); Mason v. Principi, 16 Vet. App. 129 (2002); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).




Legal Criteria and Analysis-Timeliness of Notice of Disagreement

The Veteran filed a claim for service connection for residuals of TBI, which was granted in a September 2010 rating decision.  At that time, a noncompensable rating was assigned.  Also in this rating action, a disability rating in excess of 10 percent for migraine headaches was denied.  The Veteran, via his then-representative, filed a document purporting to be a notice of disagreement with these RO actions in November 2011 (that is, he posited disagreement with the initial noncompensable rating for TBI and with the 10 percent rating assigned for migraines).  The RO informed the Veteran that this document was received more than one year after notification of the adverse RO determination, and thus, it could not be considered a timely notice of disagreement.  This appeal followed.  

38 U.S.C.A. § 7105(a) provides that appellate review will be initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case is furnished as prescribed in this section.  Each appellant will be accorded hearing and representation rights pursuant to the provisions of this chapter and regulations of the Secretary. 

38 U.S.C.A. § 7105(b)(1) provides that except in the case of simultaneously contested claims, notice of disagreement shall be filed within one year from the date of mailing of notice of the result of initial review or determination.  Such notice, and appeals, must be in writing and be filed with the activity which entered the determination with which disagreement is expressed (hereinafter referred to as the "agency of original jurisdiction").  A notice of disagreement postmarked before the expiration of the one-year period will be accepted as timely filed. 

38 U.S.C.A. § 7105(b)(2) provides that notices of disagreement, and appeals, must be in writing and may be filed by the claimant, the claimant's legal guardian, or such accredited representative, attorney, or authorized agent as may be selected by the claimant or legal guardian.  Not more than one recognized organization, attorney, or agent will be recognized at any one time in the prosecution of a claim. 

38 U.S.C.A. § 7105(c) provides that if no notice of disagreement is filed in accordance with this chapter within the prescribed period, the action or determination shall become final and the claim will not thereafter be reopened or allowed, except as may otherwise be provided by regulations not inconsistent with this title.

The Federal Circuit has issued an opinion upholding 38 C.F.R. § 20.201, the VA regulation that defines what constitutes a proper notice of disagreement.  See Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002).  The regulation requires that a notice of disagreement express disagreement with a determination by the RO and a desire to contest the result.  A notice of disagreement or an appeal may be filed by a claimant or his representative.  38 C.F.R. § 20.301. 

Following the notification of the RO's adverse action in September 2010, the Veteran did, via a representative, submit a document to VA in November 2010.  That letter was specific in positing disagreement with issue "#8" enumerated in the September 2010 rating decision.  That issue was entitlement to TDIU, which was properly appealed and is currently before the Board (subject to the remand order listed below).  The Veteran did not express any argument or disagreement with the claims for higher ratings for migraines or TBI in this document.  Indeed, the content of the letter was specific to a VA examiner's conclusions regarding employability, and the adequacy of an examination with respect to employability was questioned. 

It is also noted that in September 2011, the Veteran wrote a letter to his Congressman after being informed by that same legislator that his claims with respect to higher ratings were not in appellate status.  In this letter the Veteran stated "no[,] I have not appealed my denial claim with the Department of Veterans Affairs."  That is to say, not only did the Veteran not dispute that he had filed a timely appeal, he affirmatively denied that he had increase in rating claims in appellate status before VA.  

Essentially, the evidence does not suggest that any document is of record, either constructively or directly, which could serve to be considered as a notice of disagreement with adverse RO actions regarding claims for increased ratings for migraines and TBI within the year following notification of that action.  Further, the Veteran does not contend that he submitted such a document.  Indeed, in the notice of disagreement filed with respect to the RO's administrative action regarding the timeliness of appeal, the Veteran's then-representative made arguments that the RO's September 2010 rating action contained clear and unmistakable error (CUE) and that the RO should have inferred this from evidence submitted in the context of the initial claim for benefits.  While this is a claim for CUE with respect to the RO's September 2010 action (which is referred to the RO for adjudication in the first instance), at no time was it suggested that documents indicative of disagreement with the September 2010 RO rating action had been filed within the year following notification.  Thus, there is no dispute with respect to the facts of the case, and resolution operates as a matter of law.  

In that regard, the earliest disagreement with the RO's action regarding the migraine and TBI claims was received in November 2011.  This is outside of one year, and thus, is not a timely notice of disagreement with the September 2010 rating decision with respect to those issues.  See 38 U.S.C.A. § 7105(b)(1).  Accordingly, as a matter of law, the Board cannot consider the disagreement with the September 2010 RO action with respect to claims for higher ratings for migraines and TBI to be timely filed, and they are not in appellate status.  As noted in the introductory section, the November 2011 submissions represent new claims for higher ratings, and the RO should take appropriate developmental actions regarding them.  


ORDER

Notice of disagreement with respect to claims for higher disability ratings for service-connected migraine headaches and traumatic brain injury (TBI) was not timely filed; the appeal is denied.  





REMAND

The Veteran has met the threshold requirements for schedular entitlement to a TDIU.  That is, he has a combined service-connected disability rating of 70 percent,  and of his multiple service-connected disabilities, one is rated at 40 percent disabling.  38 C.F.R. § 4.16(a).  He contends, in essence, that his service-connected disability picture is so severe that he is unable to gain and maintain any type of substantially gainful employment commensurate with his skills, education, and training.  

In positing his disagreement with the RO's adverse determination, the Veteran took exception with the conclusions of a VA examiner with respect to his occupational functioning.  Specifically, it is noted that examination reports of record, which addressed service-connected TBI residuals and other service-connected neurological and orthopedic impairments (headaches, cervical spine disc disease, and ulnar neuropathy), dated in July 2010, documented "moderate to severe" occupational impact, and with respect to the psychiatric portion of the TBI residuals, noted no cognitive disablement as being present.  In an addendum opinion of February 2011, the Veteran's service-connected disabilities of degenerative disc disease of the cervical spine, status-post laceration of the right wrist with ulnar nerve injury, TBI residuals, tinnitus, and migraines were noted as being the present service-connected disability picture.  It was asked as to if it was at least as likely as not that these disorders, acting alone or in combination, prevent the Veteran from engaging in any substantially gainful employment.  The examiner's opinion, offered without rationale, was that the Veteran's ability to engage in physical employment was "moderately to severely impaired", and that his ability to perform sedentary employment was "moderately impaired."  

It is noted that the examiner did not express why such disablement did not fully prohibit the Veteran from engaging in employment, and thus, it is itself not particularly probative in resolving the issue of entitlement to TDIU.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Further, VA clinical records dated in 2012 (subsequent to the last examination) note consultations with internal medicine providers regarding potential injection therapies to resolve neurological issues.  Several times in the clinical history from that year, treating healthcare professionals noted that the Veteran would not be considered unemployable until all therapeutic measures had been exhausted.  As this is now three years in the past, it is not readily apparent as to if the Veteran was, in fact, responsive to medical intervention for his service-connected neurological disablement.  In addition, the Veteran has reported becoming homeless at various points since he was last examined, and he posits this as evidence of his inability to secure work because of his service-connected disabilities.  

Based on the above, there is evidence that the Board does not have the most current assessments available with respect to the impact service-connected disabilities play on the Veteran's ability to gain and maintain employment.  It is known that the Veteran has not worked since 2008, and the record suggests neurological disablement of potentially increasing severity that has, at least by history, potentially been unresponsive to treatment.  As this is the case, the Veteran should be scheduled for a new, comprehensive VA examination addressing his employability with respect to his service-connected conditions.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Secure outstanding VA treatment records from 2012 to the present and associate them with the claims file.  If none are available, so annotate the record.  

2.  Schedule the Veteran for a comprehensive VA examination to address the impact of service-connected disablement with respect to occupational functioning.  The examiner should take into consideration the Veteran's skills, training, and education, and comment on the functional impairment caused by service-connected disabilities (ulnar nerve injury following wrist laceration, cervical spine degenerative disc disease, TBI residuals, tinnitus, and migraine headaches).  All conclusions should be fully supported by associated rationales.  

3.  Following the above-directed development, re-adjudicate the claim for TDIU.  Should the claim remain denied, issue an appropriate supplemental statement of the case and return the claim to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


